Title: To Thomas Jefferson from Thomas Attwood Digges, 23 December 1806
From: Digges, Thomas Attwood
To: Jefferson, Thomas


                        
                            Dr Sir
                            
                            Warburton Decr. 23 1806
                        
                        My friend and old acquaintance Dr. Hamilton, of very respectable connections at Waterford Ireland, and of
                            late a neighbouring Phisician to me but about to fix in Baltimore, having intimated a desire to wait upon You, I most
                            cheerfully give Him this Introductory line with a solicitation for Your usual kind attentions and civility.   I knew Dr.
                            Hamilton a practitioner in London, for some years after a resident in Alexandria, & for the last two or three years
                            residing in sight of this where the field is too circumscribed for Him. In all situations I found Him a firm friend to
                            this his adopted Country, a combatter agt Toryism (to some effect) in Alexandria—an assistant to Us & our party
                            hereabouts, and ever an admirer of Yours, altho mere chance has hitherto denied Him the pleasure of a personal interview
                            or introduction.
                        He takes the City in a day or two on His way to Baltimore with a very amiable English wife.   He will, at my
                            request call on you, if but for a few moments, with this.   I have been confined to Home or would have waited on You.—I hope
                            Mrs. Randolph & Her dear little ones are fixed with You as heretofore & are all well; for except a letter from my old
                            acquaintance Dr. Logan inclosing Your Speech (which is a highly satisfactory one to me) & the subsequent moves in
                            Congress, I am a total stranger to the late movements in the City. Many happy Years—May You go on my good Sir continuing
                            to do good & recieving the benefits of it. 
                  I am wth great regard & Esteem Yr Ob Hm Servt
                        
                            Thos Digges
                            
                        
                    